Citation Nr: 0102305	
Decision Date: 01/26/01    Archive Date: 01/31/01	

DOCKET NO.  99-08 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to March 3, 1994, 
for the assignment of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a finding of permanency of the veteran's 
total disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from March 1964 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

April and July 1999 letters from the veteran's representative 
make reference to a claim for an apportionment of the 
veteran's disability compensation benefits on behalf of a 
spouse of the veteran.  The record does not appear to contain 
evidence appointing the veteran's representative as the 
representative of a spouse of the veteran.  This is referred 
to the RO for its consideration.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has been evaluated 
as 100 percent disabling from March 3, 1994.  

2.  The veteran was born in January 1942 and it is not shown 
that there is a remote probability of permanent improvement 
in his PTSD under treatment.


CONCLUSION OF LAW

The criteria for establishing permanency of the veteran's 
total disability have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.340 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that VA hospital discharge summaries, 
relating to periods of hospitalization in 1994, have been 
obtained.  The record also indicates that an attempt was made 
to afford the veteran an examination.  However, it was 
determined that he was in confinement and could not report 
for a VA examination and the examiner could not go to the 
prison for the exam.  His representative has not indicated 
the existence of any additional records relevant to the issue 
determined herein.  Therefore, the Board concludes that the 
VA's duty to assist with respect to the issue of entitlement 
to a finding of permanency of the veteran's total disability 
has been met.  

Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a) (2000).  Permanence of total disability will be 
taken to exist when such impairment is reasonably certain to 
continue throughout the life of the disabled person.  The 
permanent loss or loss of use of both hands, or of both feet, 
or of one hand and one foot, or the sight of both eyes, or 
becoming permanently helpless or bedridden constitutes 
permanent and total disability.  Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person is considered in 
determining permanence.  38 C.F.R. § 3.340(b).  

Although a hospital discharge summary, relating to a period 
of VA hospitalization in April and May 1994, reflects that 
the veteran had been unemployed and unable to hold a job 
because of his nervous condition, and his prognosis was 
guarded, a VA hospital discharge summary, relating to a 
period of hospitalization in July and August 1994, reflects 
that the veteran entered a PTSD program and participated 
well.  He was soon noted to be less anxious.  He was pleasant 
and cooperative and socialized well with others.  His mood 
stabilized with appropriate affect and less anxiousness.  
Fewer nightmares were observed and he was sleeping fairly 
well with no explosive episodes.  He requested to leave the 
program early to enter a longer term PTSD program and his 
wishes were granted.  With respect to the veteran's 
employability, it was indicated that this was unknown and 
noted that the veteran was entering an inpatient program the 
next week.  The discharge diagnoses included PTSD and the 
veteran's Global Assessment of Functioning (GAF) in the prior 
year was indicated to be 60 with the present GAF indicated to 
be 60.

A VA hospital discharge summary, relating to a period of 
hospitalization from August to October 1994, reflects that 
the veteran was admitted to a PTSD program for treatment.  
The diagnosis included PTSD and the veteran progressed 
satisfactorily on the treatment course.  

The record indicates that the veteran was born in January 
1942.  There is no competent medical evidence of record 
indicating that the total disability assigned for the 
veteran's service-connected PTSD is permanent in nature.  
There is competent medical evidence, in the form of reports 
relating to VA hospitalizations, including hospitalizations 
for the purpose of treating the veteran's PTSD, that 
indicates, that under treatment, the veteran's symptoms 
improved and that the veteran progressed satisfactorily 
during treatment.

With consideration that there is no competent medical 
evidence supporting a finding that the veteran's probability 
of permanent improvement under treatment is remote, and 
competent medical evidence indicating that the veteran's 
symptoms improved during treatment and that he progressed 
satisfactorily on a treatment course, a preponderance of the 
evidence is against a finding that the veteran's total 
disability is permanent.


ORDER

A finding of permanency of the veteran's total disability is 
denied.



REMAND

The veteran's representative raises for the first time, in 
written argument submitted to the Board in August 2000, the 
assertion that there was clear and unmistakable error in a 
January 1992 RO decision because the January 1992 RO decision 
did not assign a 100 percent evaluation for the veteran's 
service-connected PTSD.  The issue of whether there was clear 
and unmistakable error in the January 1992 RO decision is 
inextricably intertwined with the issue of entitlement to an 
effective date prior to March 3, 1994, for the assignment of 
a 100 percent evaluation for the veteran's service-connected 
PTSD. 

The record contains summaries of VA hospitalizations 
beginning on September 16, 1991, September 18, 1991, and 
October 29, 1991, at VA Medical Centers in Birmingham and 
Tuscaloosa, Alabama.  The record does not indicate that all 
VA medical center files relating to these hospitalizations 
have been associated with the record on appeal.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA Medical 
Center in Birmingham and request the 
entire hospital file for the admission on 
September 16, 1991.  The RO should 
contact the VA Medical Center in 
Tuscaloosa and request the entire 
hospital files for the admissions on 
September 18 and October 29, 1991.  These 
records should be associated with the 
record on appeal.

2.  The RO should adjudicate the issue of 
whether there was clear and unmistakable 
error in the January 1992 rating 
decision.  All appropriate appellate 
procedures should then be followed.

3.  The RO should ensure that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been complied with.  The RO should then 
readjudicate the issue remaining on 
appeal.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


Error! Not a valid link



